Citation Nr: 0524993	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-29 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depressive-psychotic disorder as secondary to service-
connected hypothyroidism. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from September 1973 to October 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In the veteran's September 2003 Substantive Appeal, he 
indicated that he was unable to work due to "[his] 
condition."  He also asked for an increased rating for his 
service-connected hypothyroidism.  This matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  By an unappealed December 1997 rating decision, the RO 
denied service connection for a depressive-psychotic disorder 
as secondary to service-connected hypothyroidism; by an 
unappealed November 1998 rating decision, the RO determined 
that the veteran's claim was not well-grounded.
 
3.  Evidence received subsequent to the November 1998 RO 
rating decision is duplicative, cumulative, and redundant of 
evidence previously submitted to agency decisionmakers, and 
which in connection with the evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
of depressive-psychotic disorder as secondary to service-
connected hypothyroidism.  



CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
claim of entitlement to service connection for depressive-
psychotic disorder as secondary to service-connected 
hypothyroidism is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2001); 38 
C.F.R. §§ 3.159, 20.302, 20.1103 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the VCAA does not serve as a basis to reopen a claim (unless 
new and material evidence is presented), the law does include 
the enhanced duty to notify.

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in June 2002, the RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The RO advised the veteran of the 
information and evidence necessary to reopen his previously 
disallowed claim of entitlement to service connection for a 
depressive-psychotic disorder secondary to hypothyroidism.  
Additionally, the RO informed the veteran of what the 
evidence must show to establish service connection for a 
disability caused by a service connected disorder.  A follow-
up 'duty to assist' letter was mailed to the veteran in 
October 2002, which notified the veteran of what the evidence 
must show to establish direct service connection for the 
claimed disability.   

The Board acknowledges that the June 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the July 2002 
rating decision, January 2003 rating decision, and August 
2003 Statement of the Case (SOC), which included a discussion 
of the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  The August 2003 SOC provided the veteran with 
notice of laws and regulations pertinent to his claim, 
including the law and implementing regulations of the VCAA.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

While not required in a claim to reopen, the RO did afford 
the veteran a VA examination and obtained a medical opinion 
on the etiology of the claimed disability in November 2002.  
Additionally, the RO obtained records from the Social 
Security Administration (SSA) that included the underlying VA 
treatment records to the favorable disability determination. 

The Board finds that the requirements under the law as 
pertains to new and material evidence claims have been met, 
and the Board will proceed with appellate review.  


Legal Criteria

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's application to reopen his claim for 
secondary service connection of depressive-psychotic disorder 
was initiated in February 2001.  Thus, the old definition of 
"new and material evidence" is applicable to his claim.  


Procedural Background and Evidence

A review of the claims file reveals that the veteran's 
original claim for service connection of a depressive-
psychotic disorder as secondary to service-connected 
hypothyroidism was denied by the RO in a December 1997 rating 
decision.  The basis for the denial was that the evidence 
failed to show that a depressive-psychotic disorder was 
related to the service-connected hypothyroidism.  The RO 
further noted that there was no evidence of the claimed 
disability during the veteran's military service.  In a 
letter dated in December 1997, the RO advised the veteran of 
the denial of service connection and enclosed VA Form 4107, 
which explained the veteran's procedural and appeal rights.  
The veteran provided further information to the RO in May 
1998, and additional evidence was associated with the claims 
file in October 1998.  The RO found that new and material 
evidence had been submitted and reopened the claim.  In a 
November 1998 rating decision, however, the RO determined 
that the veteran's claim was not well-grounded because the 
evidence failed to establish any relationship between 
depressive-psychotic disorder and hypothyroidism.  In a 
letter dated in November 1998, the RO advised the veteran of 
the denial of the claim and enclosed VA Form 4107.  The 
veteran did not initiate an appeal of the December 1997 and 
November 1998 decisions, and they became final in December 
1998 and November 1999, respectively.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1997).  

Evidence associated with the claims file prior to the RO's 
last final denial in November 1998 follows.  

The July 1996 VA mental examination report showed that the 
veteran reported that he had no psychiatric complaints in 
service and he received no psychiatric treatment in service.  
He indicated that his first psychiatric symptoms occurred 
about two years ago, which he related were the result of his 
thyroid gland.  He indicated that he had a hyperthyroid and 
that he was given radioactive iodine in 1990; he had 
experienced occasional nervousness ever since that time.  He 
maintained that he had never sought psychiatric treatment.  
He noticed recently that he had been experiencing mood 
swings.  The examiner diagnosed bipolar affective disorder.  
The examiner recommended further psychological testing.  The 
examiner noted that it was possible that the veteran's mood 
cycles were related to his thyroid condition.  The examiner 
therefore added that it would be important to obtain input 
from the veteran's treating doctor for his thyroid condition, 
and he noted that the veteran should undergo a battery of 
psychological testing.  The examiner maintained that symptoms 
from the veteran's thyroid disorder needed to be 
differentiated from those associated with bipolar affective 
disorder. 

VA treatment records showed that the veteran was hospitalized 
from July to August 1997 and that he was diagnosed with mood 
disorder, recurrent, with psychotic feature and rule out mood 
disorder secondary to medical condition.  The veteran was 
transferred and hospitalized further from August to October 
1997.  At that time he was diagnosed with depressive disorder 
not otherwise specified and psychotic disorder not otherwise 
specified.  

The October 1998 VA thyroid examination report noted that the 
mental assessment was unremarkable.   

Evidence associated with the claims file after the RO's last 
final denial in November 1998 follows.  

VA treatment records dated from December 1997 to May 2002 
showed that the veteran was followed for diagnosed depressive 
disorder not otherwise specified and psychotic disorder not 
otherwise specified.  The records showed that the veteran 
complained of anxiety and depression.  Other records 
beginning in August 2000 noted assessments of schizophrenia.  

The September 2000 VA thyroid examination report shows that 
the veteran reported that he had experienced mood swings, 
depression, and anxiety every since he was treated for an 
enlarged thyroid in 1990.  

The November 2002 VA mental examination report shows that the 
examiner reviewed the claims file.  The veteran reported that 
he received no inpatient hospitalization or outpatient 
services for mental disorders while in service or within one 
year out of service.  The examiner discussed certain findings 
noted in medical records associated with the claims file.  
The examiner discussed the veteran's present medical, 
occupational, and social history, and he noted the current 
findings from the mental status examination.  The veteran 
reported that it was his contention that his depression was 
secondary to his hypothyroidism.  In the opinion section, the 
examiner reported that he could not find a relationship of 
depression being secondary to hypothyroidism.  The examiner 
maintained that a review of the claims file presented no 
documentation of the veteran receiving services for 
depression secondary to hypothyroidism.  The examiner 
diagnosed schizoaffective disorder, with psychotic features.  
 
Records from the SSA show that the veteran was awarded 
disability benefits for disability due to major depression 
and a psychotic disorder not otherwise specified.  The 
underlying VA treatment records to that determination dated 
from July 1997 to May 2002.  The records showed that the 
veteran was followed for diagnosed depressive disorder not 
otherwise specified and psychotic disorder not otherwise 
specified.  A June 2001 record showed that VA Staff 
Psychiatrist M.D. observed that the veteran's behavior seemed 
to suggest some hypomania in addition to his psychotic 
symptoms.  

Internet articles received by the RO in November 2002 and 
February 2003, discussed several matters that included the 
view that hypothyroidism could cause disturbances in mood.  

In a February 2003 letter, Dr. M.D. reported that the veteran 
had been under his care since June 2000, for the treatment of 
depressive disorder with psychotic features and rule out 
schizoaffective disorder.   


Analysis

The Board finds that the VA treatment records, September 2000 
VA thyroid examination report, November 2002 VA mental 
examination report, SSA records, and Dr. M.D.'s February 2003 
letter, are either duplicative or cumulative and redundant of 
evidence previously submitted to agency decisionmakers that 
showed that the veteran was diagnosed with and being followed 
for a depressive-psychotic disorder.  The opinion expressed 
by the November 2002 VA examiner is cumulative and redundant 
of findings noted in the July to October 1997 VA treatment 
records-which showed that treating physicians did not 
conclude with any degree of medical certainty that the 
veteran's depressive-psychotic disorder resulted from his 
hypothyroidism.  As for the Internet articles showing a 
relationship between disturbances in mood and hypothyroidism, 
the Board finds that this evidence is new but not material.  
VA's Schedule of Ratings for the Endocrine System already 
recognizes that mental disturbances may be associated with 
hypothyroidism.  See 38 C.F.R. § 4.119, Diagnostic Code 7903 
(2004) (including "mental disturbance" as part of the 
rating criteria that may support assigning a 60 percent or 
higher evaluation for hypothyroidism).  In the veteran's 
case, the evidence fails to suggest a causal relationship 
between his depressive-psychotic disorder and hypothyroidism.  
Thus, none of the evidence submitted after the November 1998 
denial is so significant that it must be considered in order 
to fairly decide the merits of the claim of entitlement to 
service connection for depressive-psychotic disorder as 
secondary to service-connected hypothyroidism.  Accordingly, 
having determined that new and material evidence has not been 
submitted, the claim is not reopened. 









ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for depressive-
psychotic disorder as secondary to service-connected 
hypothyroidism is not reopened. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


